Title: IV. Response to the Washington Federalist, 13 February 1804
From: Jefferson, Thomas
To: 


                  
                     [before 13 Feb. 1804]
                  
                  The Washington Federalist of the 1st. inst. has published what he calls the ‘Etiquette of the court of the US.’ in his facts, as usual, truth is set at nought, & in his principles little correct to be found. the Editor having seen a great deal of unfounded stuff on this subject, in that & other papers of a party whose first wish it is to excite misunderstandings with other nations, (even with England, if they cannot with Spain or France), has taken pains to inform himself of the rules of social intercourse at Washington, and he assures his readers that they may rely on the correctness of the following statement of them.
                  In the first place there is no ‘court of the US’ since the 4th. of Mar. 1801. that day buried levees, birthdays, royal parades, and the arrogation of precedence in society by certain self-stiled friends of order, but truly stiled friends of privileged orders.
                  The President recieves but does not return visits, except to the Vice-President.
                  The Vice-President pays the 1st. visit to the President, but recieves it from all others, and returns it.
                  Foreign ministers pay the 1st. visit here, as in all other countries, to all the Secretaries, heads of department.
                  The Secretaries return visits of the members of the legislature & foreign ministers, but not of others; not from any principle of inequality, but from the pressure of their official duties, which do not admit such a disposal of their time.
                  No distinction is admitted between Senators & Representatives. that pretension of certain would-be Nobles was buried in the grave of federalism, on the same 4th. of March. the members of both houses & the domestic ministers interchange visits according to convenience, without claims of priority.
                  Members of both houses & foreign ministers also interchange visits, according to convenience & inclination; no intercourse between them being considered as necessary or due. were it necessary, the former, as newcomers, might claim the 1st. visit from the latter as residents, according to the American & English principle.
                  In social circles all are equal, whether in, or out, of office, foreign or domestic; & the same equality exists among ladies as among gentlemen. no precedence therefore, of any one over another, exists either in right or practice, at dinners, assemblies, or on any other occasions. ‘pell-mell’ and ‘next the door’ form the basis of etiquette in the societies of this country. it is this last principle, maintained by the administration, which has produced some dissatisfaction with some of the diplomatic gentlemen. not that they question the right of every nation to establish, or alter, it’s own rules of intercourse, nor consequently our right to obliterate any germs of a distinction of ranks, forbidden by our constitution: but that it is a part of their duty to be watchful for the relative standing of their nation, and to acquiesce only so soon as they see that nothing derogatory of that is contemplated.
               